NUMBER 13-08-00437-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI — EDINBURG


            IN RE IGNACIO VILLARREAL CANTU,
FERNANDO VILLARREAL CANTU, CONSUELO VILLARREAL CANTU,
       AND MARTHA GUADALUPE VILLARREAL CANTU


                             On Petition for Writ of Mandamus


                                   MEMORANDUM OPINION

                    Before Justices Rodriguez, Garza, and Vela
                        Memorandum Opinion Per Curiam1

        Relators, Ignacio Villarreal Cantu, Fernando Villarreal Cantu, Consuelo Villarreal

Cantu, and Martha Guadalupe Villarreal Cantu, filed a petition for writ of mandamus and

motion for emergency temporary relief on July 14, 2008. Through this original proceeding,

relators seek to compel the trial court to vacate various orders pertaining to the

guardianship of Raquel Cantu de Villarreal, an incapacitated person.


        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
        On July 15, 2008, this Court granted the motion for emergency temporary relief and

ordered all proceedings in the trial court stayed. The Court further requested that the real

parties in interest file a response to the petition for writ of mandamus within ten days. That

same day, real parties in interest, Raquel Villarreal, Marcelo Villarreal, and Carlos

Villarreal, filed a motion for reconsideration of the stay, which was denied by the Court on

July 17, 2008. On July 25, 2008, these same parties filed an “Emergency Motion for Leave

to Determine Motion to Disqualify and Remove Guardian and to Compel Deposit of

Misapplied Funds to the Trial Court’s or this Court’s Registry”. On July 28, 2008, real

parties also filed a motion for extension of time to file their response to the petition for writ

of mandamus.2

        The Court, having examined and fully considered the petition for writ of mandamus

and further pleadings filed herein, is of the opinion that relators have not shown themselves

entitled to the relief sought. Accordingly, the stay previously imposed by this Court is

LIFTED. See TEX . R. APP. P. 52.10(b) ("Unless vacated or modified, an order granting

temporary relief is effective until the case is finally decided."). The emergency motion for

leave and the motion for extension of time filed by the real parties in interest, are

DISMISSED as moot, as are any other pending motions.                         The petition for writ of

mandamus is DENIED. See TEX . R. APP. P. 52.8(a).


                                                                          PER CURIAM

Memorandum Opinion delivered and
filed this 30th day of July, 2008.



        2
          This m otion for extension of tim e was m istakenly filed in cause num ber 13-08-00408, a related
appeal in this Court. See In the Guardianship of Raquel Cantu De Villarreal, an Incapacitated Person, No.
13-08-00408-CV.

                                                    2